Name: 1999/29/EC: Commission Decision of 18 December 1998 deferring, as regards the importation of vegetable propagating and planting material, other than seed, from third countries, the date referred to in Article 16(2) of Directive 92/33/EEC (notified under document number C(1998) 4262)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  cooperation policy;  means of agricultural production;  agricultural policy
 Date Published: 1999-01-14

 Avis juridique important|31999D00291999/29/EC: Commission Decision of 18 December 1998 deferring, as regards the importation of vegetable propagating and planting material, other than seed, from third countries, the date referred to in Article 16(2) of Directive 92/33/EEC (notified under document number C(1998) 4262) Official Journal L 008 , 14/01/1999 P. 0029 - 0029COMMISSION DECISION of 18 December 1998 deferring, as regards the importation of vegetable propagating and planting material, other than seed, from third countries, the date referred to in Article 16(2) of Directive 92/33/EEC (notified under document number C(1998) 4262) (1999/29/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material other than seed (1), as last amended by Commission Decision 97/109/EC (2), and in particular Article 16(2) thereof,Whereas, by virtue of Commission Decision 97/109/EC, the date in Article 16(2) of the said Directive was deferred until 31 December 1998;Whereas the Commission is required pursuant to Article 16(1) of Directive 92/33/EEC to decide whether vegetable and planting material other than seed produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, are equivalent in all these respects to vegetable propagating and planting material other than seed produced in the Community and complying with the requirements and conditions of the Directive;Whereas, however, the information presently available on the conditions applying in third countries is still not sufficient to enable the Community to make any such decision in respect of any third country at this stage;Whereas it is known that, Member States have imported vegetable propagating and planting material other than seed produced in certain third countries; whereas, in order to prevent trade patterns from being disrupted Member States should be allowed to continue to apply to the importation of vegetable propagating and planting material other than seed from third countries conditions equivalent to those applicable to the production and marketing of products obtained in the Community, in accordance with Article 16(2) of the said Directive;Whereas vegetable propagating and planting material other than seed imported by a Member State in accordance with a decision taken by that Member State pursuant to Article 16(2), first subparagraph of the said Directive should be subject to no marketing restrictions as regards the matters referred to in Article 16(1) of the said Directive in other Member States;Whereas accordingly the date referred to in Article 16(2) of the said Directive should be further deferred;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and propagating Materials for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 The date referred to in Article 16(2), first subparagraph of Directive 92/33/EEC is hereby deferred until 31 December 2001.Article 2 This Decision is addressed to the Member States.Done at Brussels, 18 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 157, 10. 6. 1992, p. 10.(2) OJ L 39, 8. 2. 1997, p. 21.